Exhibit 4. 6 OCEAN POWER TECHNOLOGIES, INC. SENIOR SUBORDINATED INDENTURE Dated as of , 20 Providing for Issuance of Senior Subordinated Debt Securities in Series , as Trustee TABLE OF CONTENTS Article 1 DEFINITIONS AND INCORPORATION BY REFERENCE 1 Section 1.01 DEFINITIONS 1 Section 1.02 OTHER DEFINITIONS. 6 Section 1.03 INCORPORATION BY REFERENCE OF TRUST INDENTURE ACT. 7 Section 1.04 RULES OF CONSTRUCTION. 7 Section 1.05 ACTS OF HOLDERS. 8 Section 1.06 REFERENCES TO INTEREST. 8 Article 2 THE SECURITIES. 9 Section 2.01 FORM AND DATING. 9 Section 2.02 AMOUNT UNLIMITED; ISSUABLE IN SERIES 10 Section 2.03 PAYMENT OF INTEREST 14 Section 2.04 DENOMINATIONS. 15 Section 2.05 EXECUTION AND AUTHENTICATION. 15 Section 2.06 REGISTRAR AND PAYING AGENT; APPOINTMENT OF DEPOSITARY. 16 Section 2.07 PAYING AGENT TO HOLD MONEY IN TRUST. 16 Section 2.08 HOLDER LISTS. 17 Section 2.09 TRANSFER AND EXCHANGE. 17 Section 2.10 REPLACEMENT SECURITIES. 20 Section 2.11 OUTSTANDING SECURITIES. 20 Section 2.12 TEMPORARY SECURITIES. 21 Section 2.13 PURCHASE AND CANCELLATION. 21 Section 2.14 DEFAULTED INTEREST. 22 Section 2.15 BOOK-ENTRY PROVISIONS FOR GLOBAL SECURITIES. 22 Article 3 REDEMPTION AND PREPAYMENT 23 Section 3.01 APPLICABILITY OF ARTICLE. 23 Section 3.02 SELECTION OF SECURITIES TO BE REDEEMED. 23 Section 3.03 NOTICE OF REDEMPTION. 24 Section 3.04 EFFECT OF NOTICE OF REDEMPTION. 25 Section 3.05 DEPOSIT OF REDEMPTION PRICE. 25 Section 3.06 SECURITIES REDEEMED OR PURCHASED IN PART. 25 Section 3.07 MANDATORY REDEMPTION; SINKING FUND. 25 Article 4 COVENANTS 25 Section 4.01 PAYMENT OF SECURITIES. 25 Section 4.02 MAINTENANCE OF OFFICE OR AGENCY. 26 Section 4.03 REPORTING REQUIREMENT. 26 Section 4.04 COMPLIANCE CERTIFICATE. 27 Section 4.05 EXISTENCE. 27 Section 4.06 NO SENIOR SUBORDINATED DEBT. 27 i Article 5 SUCCESSOR COMPANY 27 Section 5.01 CONSOLIDATION, MERGER AND SALE OF ASSETS. 27 Section 5.02 SUCCESSOR PERSON SUBSTITUTED. 28 Section 5.03 OPINION OF COUNSEL TO BE GIVEN TO TRUSTEE. 28 Article 6 EVENTS OF DEFAULT 29 Section 6.01 EVENTS OF DEFAULT. 29 Section 6.02 ACCELERATION; RESCISSION AND ANNULMENT. 30 Section 6.03 ADDITIONAL INTEREST. 31 Section 6.04 PAYMENTS OF SECURITIES ON DEFAULT; SUIT THEREFOR. 32 Section 6.05 APPLICATION OF MONIES COLLECTED BY TRUSTEE. 33 Section 6.06 PROCEEDINGS BY HOLDERS. 34 Section 6.07 PROCEEDINGS BY TRUSTEE. 35 Section 6.08 REMEDIES CUMULATIVE AND CONTINUING. 35 Section 6.09 DIRECTION OF PROCEEDINGS AND WAIVER OF DEFAULTS BY MAJORITY HOLDERS. 35 Section 6.10 NOTICE OF DEFAULTS. 36 Section 6.11 STATEMENTS AS TO DEFAULTS. 36 Section 6.12 FURTHER INSTRUMENTS AND ACTS. 36 Section 6.13 UNDERTAKING TO PAY COSTS. 36 Article 7 TRUSTEE 37 Section 7.01 DUTIES OF TRUSTEE. 37 Section 7.02 RIGHTS OF TRUSTEE. 38 Section 7.03 INDIVIDUAL RIGHTS OF TRUSTEE. 38 Section 7.04 TRUSTEE’S DISCLAIMER. 39 Section 7.05 REPORTS BY TRUSTEE TO HOLDERS OF THE SECURITIES. 39 Section 7.06 COMPENSATION AND INDEMNITY. 39 Section 7.07 REPLACEMENT OF TRUSTEE. 40 Section 7.08 SUCCESSOR TRUSTEE BY MERGER, ETC. 41 Section 7.09 ELIGIBILITY; DISQUALIFICATION. 41 Section 7.10 PREFERENTIAL COLLECTION OF CLAIMS AGAINST COMPANY. 41 Article 8 SATISFACTION AND DISCHARGE 42 Section 8.01 SATISFACTION AND DISCHARGE OF THE INDENTURE. 42 Section 8.02 DEPOSITED MONEYS TO BE HELD IN TRUST BY TRUSTEE. 43 Section 8.03 PAYING AGENT TO REPAY MONIES HELD. 43 Section 8.04 RETURN OF UNCLAIMED MONIES. 43 Section 8.05 REINSTATEMENT. 44 Article 9 LEGAL DEFEASANCE AND COVENANT DEFEASANCE 44 Section 9.01 OPTION TO EFFECT LEGAL DEFEASANCE OR COVENANT DEFEASANCE 44 Section 9.02 LEGAL DEFEASANCE AND DISCHARGE. 44 Section 9.03 COVENANT DEFEASANCE. 45 Section 9.04 CONDITIONS TO LEGAL OR COVENANT DEFEASANCE. 45 ii Section 9.05 DEPOSITED MONEY AND U.S. GOVERNMENT OBLIGATIONS TO BE HELD IN TRUST; OTHER MISCELLANEOUS PROVISIONS. 46 Section 9.06 REINSTATEMENT. 47 Article 10 SUPPLEMENTAL INDENTURES 47 Section 10.01 SUPPLEMENTAL INDENTURES WITHOUT CONSENT OF HOLDERS. 47 Section 10.02 SUPPLEMENTAL INDENTURES WITH CONSENT OF HOLDERS. 48 Section 10.03 NOTICE OF AMENDMENT OR SUPPLEMENT. 49 Section 10.04 REVOCATION AND EFFECT OF CONSENTS. 49 Section 10.05 NOTATION ON OR EXCHANGE OF SECURITIES. 50 Section 10.06 TRUSTEE TO SIGN AMENDMENTS, ETC. 50 Article 11 SUBORDINATION 50 Section 11.01 AGREEMENT TO SUBORDINATE. 50 Section 11.02 CERTAIN DEFINITIONS RELATED TO SUBORDINATION. 50 Section 11.03 LIQUIDATION; DISSOLUTION; BANKRUPTCY. 51 Section 11.04 DEFAULT ON DESIGNATED SENIOR DEBT. 51 Section 11.05 ACCELERATION OF SECURITIES. 52 Section 11.06 WHEN DISTRIBUTION MUST BE PAID OVER. 52 Section 11.07 NOTICE BY COMPANY. 53 Section 11.08 SUBROGATION. 53 Section 11.09 RELATIVE RIGHTS. 53 Section 11.10 SUBORDINATION MAY NOT BE IMPAIRED BY COMPANY. 53 Section 11.11 DISTRIBUTION OR NOTICE TO REPRESENTATIVE. 53 Section 11.12 RIGHTS OF TRUSTEE AND PAYING AGENT. 54 Section 11.13 AUTHORIZATION TO EFFECT SUBORDINATION. 54 Article 12 MEETINGS OF HOLDERS 54 Section 12.01 PURPOSES FOR WHICH MEETING MAY BE CALLED. 54 Section 12.02 CALL, NOTICE AND PLACE OF MEETINGS. 55 Section 12.03 PERSONS ENTITLED TO VOTE AT MEETINGS. 55 Section 12.04 QUORUM; ACTION. 55 Section 12.05 DETERMINATION OF VOTING RIGHTS; CONDUCT AND ADJOURNMENT OF MEETINGS. 56 Section 12.06 COUNTING VOTES AND RECORDING ACTION OF MEETINGS. 57 Section 12.07 ARTICLE SUBJECT TO OTHER PROVISIONS. 57 Article 13 CONVERSION OF SECURITIES 57 Section 13.01 APPLICABILITY OF ARTICLE. 57 Section 13.02 EXERCISE OF CONVERSION PRIVILEGE. 57 Section 13.03 NO FRACTIONAL SHARES. 59 Section 13.04 ADJUSTMENT OF CONVERSION PRICE. 59 Section 13.05 NOTICE OF CERTAIN CORPORATE ACTIONS. 60 Section 13.06 RESERVATION OF SHARES OF COMMON STOCK. 60 Section 13.07 PAYMENT OF CERTAIN TAXES UPON CONVERSION. 60 iii Section 13.08 NONASSESSABILITY. 61 Section 13.09 EFFECT OF CONSOLIDATION OR MERGER ON CONVERSION PRIVILEGE. 61 Section 13.10 DUTIES OF TRUSTEE REGARDING CONVERSION. 62 Section 13.11 REPAYMENT OF CERTAIN FUNDS UPON CONVERSION. 62 Section 13.12 STOCKHOLDER RIGHTS PLAN. 62 Article 14 MISCELLANEOUS 63 Section 14.01 TRUST INDENTURE ACT CONTROLS. 63 Section 14.02 NOTICES. 63 Section 14.03 COMMUNICATION BY HOLDERS OF SECURITIES WITH OTHER HOLDERS OF SECURITIES. 64 Section 14.04 CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT. 64 Section 14.05 STATEMENTS REQUIRED IN CERTIFICATE OR OPINION. 64 Section 14.06 RULES BY TRUSTEE AND AGENTS. 65 Section 14.07 NO PERSONAL LIABILITY OF DIRECTORS, OFFICERS, EMPLOYEES AND STOCKHOLDERS. 65 Section 14.08 STAY, EXTENSION AND USURY LAWS. 65 Section 14.09 GOVERNING LAW. 65 Section 14.10 NO ADVERSE INTERPRETATION OF OTHER AGREEMENTS. 65 Section 14.11 SUCCESSORS. 66 Section 14.12 SEVERABILITY. 66 Section 14.13 COUNTERPART ORIGINALS. 66 Section 14.14 TABLE OF CONTENTS, HEADINGS, ETC. 66 Section 14.15 CALCULATIONS. 66 iv Reconciliation and Tie Between the Trust Indenture Act of 1939 and Indenture dated as of , between Ocean Power Technologies, Inc. and , as Trustee TIA Section Indenture Section 310(a)(1) 310(a)(2) 310(a)(3) N/A 310(a)(4) N/A 310(a)(5) 310(b) 7.03, 7.07, 7.09 311(a) 311(b) 312(a) 312(b) 2.08, 14.03 312(c) 2.08, 14.03 313(a) 313(b) 313(c) 7.05, 14.02 313(d) 314(a) 4.03, 4.04 314(b) N/A 314(c) 4.04, 14.05 314(d) N/A 314(e) 314(f) N/A 315(a) 315(b) 315(c) 315(d) 315(e) 316(a)(1) 316(a)(2) N/A 316(a) last sentence 316(b) 317(a) 6.04, 6.07 317(b) 318(a) * Note: This reconciliation and tie shall not, for any purpose, be deemed to be a part of this Indenture. v INDENTURE dated as of between Ocean Power Technologies, Inc., a Delaware corporation, and , as Trustee. The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its secured or unsecured senior subordinated debentures, notes, bonds or other evidences of indebtedness (“ Securities ”) to be issued in one or more series as herein provided. All things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done. For and in consideration of the premises and the purchase of the Securities by the Holders thereof, and intending to be legally bound, it is mutually covenanted and agreed as follows for the equal and ratable benefit of the Holders of the Securities: Article 1 DEFINITIONS AND INCORPORATION
